                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA
                                    WESTERN DIVISION

                                                 )
 NuStar Farms, LLC, Anthony Nunes, Jr.,          )    Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                         )
                                                 )    Defendants’ Pre-Answer Motion to
             Plaintiffs,                         )    Dismiss the Amended Complaint
 v.                                              )    Pursuant to Fed. R. Civ. P. 12(b)(6)
                                                 )
 Ryan Lizza and Hearst Magazine Media,           )    (Telephonic Oral Argument Requested)
 Inc.,                                           )
                                                 )
             Defendants.                         )
                                                 )

       Defendants Ryan Lizza and Hearst Magazine Media, Inc. (“Defendants”) hereby move to

dismiss the Amended Complaint of Plaintiffs NuStar Farms, LLC (“NuStar”), Anthony Nunes,

Jr. (“Anthony Jr.”), and Anthony Nunes, III (“Anthony III”), see ECF No. 28 (the “Amended

Complaint”), pursuant to Fed. R. Civ. P. 12(b)(6).

       In support of this Motion, Defendants state:

       1.      NuStar operates a dairy farm in Sibley, Iowa. Am. Compl. ¶ 4. Anthony Jr. and

Anthony III “manage the business of NuStar,” with Anthony III running the farm’s day-to-day

operations. Am. Compl. ¶ 5. Anthony Jr. is the father of Devin Nunes, the California

Congressman who currently represents the state’s 22nd Congressional District and who serves as

the ranking Republican member on the House Permanent Select Committee on Intelligence.

Anthony III is Congressman Nunes’s brother.

       2.      Plaintiffs initiated this action by filing a complaint with this Court on January 16,

2020. ECF No. 1. Defendants moved to dismiss the complaint or, in the alternative, for a more

definite statement. On May 12, 2020, the Court granted Defendants’ motion for a more definite




                                    1
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 1 of 8
statement, giving Plaintiffs leave to file an amended complaint by May 26, 2020. See ECF No.

27 (the “Order”). On May 24, 2020, Plaintiffs filed the Amended Complaint.

       3.      The Amended Complaint asserts one count of defamation against the Defendants

based on 14 allegedly false statements and one allegedly false implication in the Esquire article

by Ryan Lizza entitled “Devin Nunes’s Family Farm Is Hiding a Politically Explosive Secret,”

Sept. 30, 2018, available at https://www.esquire.com/news-politics/a23471864/devin-nunes-

family-farm-iowa-california/ (the “Article”), true and correct copies of which are attached as

Exhibits A and B to the accompanying June 22, 2020 declaration of Ravi V. Sitwala in Support

of the Motion (the “Sitwala Declaration”). HMMI and Lizza’s deadline to answer, move, or

otherwise respond to the Amended Complaint is today, June 22, 2020. See ECF No. 30.

       4.      Based on the facts alleged in the Amended Complaint, accepted as true for

purposes of this Motion only, together with permitted references to (i) matters incorporated by

reference or integral to the claims in the Amended Complaint (such as the Article and an article

in the published in a trade publication, the Dairy Star), and (ii) matters of public record and/or

materials of which the Court can take judicial notice (such as (a) a government record reflecting

a deed of transfer of real property in Tulare County, California, (b) an obituary published in a

newspaper, and (c) initial disclosures), Plaintiffs have failed to state an actionable claim for

defamation. None of the 14 challenged statements are actionable, because they are not “of and

concerning” Plaintiffs, are not defamatory, are literally or substantially true, and/or are

nonactionable opinions. Moreover, the Article does not support the one alleged implication, and

Plaintiffs have failed to satisfy their burden of pleading that the author intended or endorsed the

alleged implication.

       5.      An additional, independent ground to dismiss the Amended Complaint in its




                                    2
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 2 of 8
entirety is that Plaintiffs are involuntary public figures who have failed to plead Constitutional

“actual malice”—that is, they have failed to plausibly allege, with sufficient factual matter, that

Defendants made any of the challenged statements with knowledge of their falsity or reckless

disregard of falsity.

        6.      Plaintiffs are involuntary public figures because, according to the Amended

Complaint, they are “collateral damage” in the Article, which is really about Congressman

Nunes and which was a matter of substantial interest to Congressman Nunes’s “agricultural and

Republican” “voter bases.” See Am. Compl. ¶¶ 14, 15. Congressman Nunes is certainly subject

to the actual malice standard, as he is the quintessential “public official” under New York Times

Co. v. Sullivan, 376 U.S. 254 (1964). Plaintiffs—immediate relatives of Congressman Nunes

who are inextricably intertwined with the substantial public controversy that is the subject of the

Article—should be compelled to satisfy the same high burden of pleading and proof. Otherwise,

the press would feel compelled to self-censor on important matters concerning public officials

where, as here, a private individual is an unavoidable part of an important report about the

official’s activities or misdeeds. Because Plaintiffs have failed to plead actual malice with

sufficient facts to make the allegation plausible, their claim must be dismissed.

        7.      For these reasons, Plaintiffs’ Amended Complaint fails to state a claim upon

which relief may be granted and Defendants are entitled to complete dismissal as a matter of law.

        8.      This Court therefore should dismiss Plaintiffs’ lawsuit with prejudice pursuant to

Fed. R. Civ. P. 12(b)(6).

        9.      Defendants contemporaneously file their request for overlength brief and ask that

the Court consider its accompanying Brief in Support of this Motion pursuant to L.R. 7(d) upon




                                    3
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 3 of 8
grant of that request. The overlength brief request and its accompanying brief are conditionally

incorporated here by this reference.

       10.     Defendants contemporaneously file the Declaration of Ravi V. Sitwala in Support

of Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6), and for a More Definite

Statement Pursuant to Fed. R. Civ. P. 12(e), and incorporate it and its Exhibits A, B, C, D, E, and

F here by this reference.

       11.     Because the matters in that Declaration and its Exhibits A, B, C, D, E, and F are

quoted, referred to, or incorporated in the Amended Complaint, or otherwise constitute official

publications or other published matter that is self-authenticating and reliable, Defendants request

that this Court take judicial notice of them and/or use and rely upon them as permitted by Fed. R.

Civ. P. 12 as matters presented within the pleadings. See, e.g., Fed. R. Evid. 201(c)(2) (permitting

judicial notice upon request); Stutzka v. McCarville, 420 F.3d 757, 762 n.2 (8th Cir. 2005)

(permitting judicial notice of public records); Ashanti v. City of Golden Valley, 666 F.3d 1148,

1151 (8th Cir. 2012) (permitting district court to consider materials that are “necessarily

embraced by the pleadings” because they are not outside the pleadings and such matter includes

“documents whose contents are alleged in a complaint and whose authenticity no party

questions, but which are not physically attached to the pleading”) (citing Enervations, Inc. v.

Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004); Kushner v. Beverly Enters., Inc.,

317 F.3d 820, 831 (8th Cir. 2003); In re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir.

1996)); Wilson v. Gordon & Wong Law Grp., P.C., No. 2:13-CV-00609-MCE-KJN, 2013 WL

6858975, at *4 (E.D. Cal. Dec. 24, 2013) (court may take judicial notice of an obituary); United

States v. Beeman, No. 1:10-CV-237-SJM, 2011 WL 3021789, at *3 (W.D. Pa. July 22, 2011)

(same); Amin v. Mercedes-Benz USA, LLC, 349 F. Supp. 3d 1338, 1346 (N.D. Ga. 2018) (taking




                                    4
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 4 of 8
judicial notice of initial disclosures); Thomas v. Abbott Labs., No. CV-12-07005-MWF (CWx),

2014 WL 4197494, at *3 (C.D. Cal. Jul. 29, 2014) (same).

       12.     Or, as this Court has held, “[i]n ruling on a Rule 12(b)(6) motion to dismiss, the

Court may consider, in addition to the face of the complaint, ‘matters incorporated by reference

or integral to the claim, items subject to judicial notice, matters of public record, orders, items

appearing in the record of the case, and exhibits attached to the complaint whose authenticity is

unquestioned.’” Lee v. Lincoln Nat’l Life Ins. Co., No. 18-CV-2063-CJW, 2018 WL 5660553, at

*2 (N.D. Iowa Oct. 31, 2018) (Williams, J.) (emphasis added) (quoting Miller v. Redwood

Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012)).

       13.     Pursuant to Fed. R. Civ. P. 12(a)(4)(A), Defendants will defer filing any Answer

and Affirmative Defenses until after the Court rules on this Pre-Answer Motion, unless the Court

orders otherwise.

       14.     Defendants request that the Court grant them 14 days to file their Answer and

Affirmative Defenses to those portions of the Amended Complaint remaining, if any, after the

Court’s ruling on this Motion.

       15.     Good cause exists for oral argument on Defendants’ Pre-Answer Motion because,

among other things:

                    a. The Motion raises numerous issues concerning the law of libel, the

                       elements of which have been constitutionalized over the last 56 years to

                       protect media defendants’ important First Amendment rights.

                    b. Each of the 14 allegedly defamatory statements presented in the Amended

                       Complaint suffer from various infirmities, and Defendants anticipate that




                                    5
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 5 of 8
                        the Court would benefit from a discussion concerning the application of

                        libel law to the challenged statements.

                    c. Defendants’ argument that Plaintiffs are involuntary public figures appears

                        to be a matter of first impression for the federal courts of the Eighth

                        Circuit, and has not been addressed by the Eighth Circuit Court of

                        Appeals. Defendants submit that the Court would be benefit from oral

                        argument concerning this matter of first impression.

       16.       Therefore, pursuant to L.R. 7(c), Defendants request the opportunity to be heard

orally on this Pre-Answer Motion.


       WHEREFORE, Defendants Ryan Lizza and Hearst Magazine Media, Inc. respectfully

request that this Court, in reliance upon all of the pleadings, proceedings, filings, and matters

properly before the Court on judicial notice or otherwise and based on the accompanying

briefing, (i) dismiss the Amended Complaint in its entirety and with prejudice; or, in the

alternative, (ii) order that Plaintiffs replead with a more definite statement pursuant to Fed. R.

Civ. P. 12(e).




[signature block on next page]




                                    6
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 6 of 8
June 22, 2020                Ryan Lizza and Hearst Magazine Media, Inc.,
                             Defendants

                             By: /s/ Jonathan R. Donnellan
                             Jonathan R. Donnellan, Lead Counsel*
                              jdonnellan@hearst.com
                             Ravi V. Sitwala*
                              rsitwala@hearst.com
                             Nathaniel S. Boyer*
                              nathaniel.boyer@hearst.com
                             THE HEARST CORPORATION
                             Office of General Counsel
                             300 West 57th Street
                             New York, New York 10019
                             Telephone: (212) 841-7000
                             Facsimile: (212) 554-7000
                             *Admitted Pro Hac Vice

                             Michael A. Giudicessi
                              michael.giudicessi@faegrebd.com
                             Nicholas A. Klinefeldt
                              nick.klinefeldt@faegrebd.com
                             Susan P. Elgin
                              susan.elgin@faegrebd.com
                             FAEGRE DRINKER BIDDLE & REATH LLP
                             801 Grand Avenue, 33rd Floor
                             Des Moines, Iowa 50309-8003
                             Telephone: (515) 248-9000
                             Facsimile: (515) 248-9010

                             Attorneys for Defendants




                              7
Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 7 of 8
                                    Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Pre-Answer Motion to
Dismiss the Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) was served upon the
following parties through the court’s CM/ECF electronic filing system on June 22, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:
       Joseph M. Feller
         jfeller@kkfellerlaw.com
       Steven S. Biss
         stevenbiss@earthlink.net
       Attorneys for Plaintiff




                                    8
      Case 5:20-cv-04003-CJW-MAR Document 33 Filed 06/22/20 Page 8 of 8
